Exhibit 10.3(d)


AMENDMENT NO. 5 TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE
AGREEMENT
This AMENDMENT NO. 5 TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE
AGREEMENT, dated as of October 19, 2017 (this “Amendment”), is made and entered
into by and between Plexus Corp., a Wisconsin corporation (the “Seller
Representative”), Plexus Intl. Sales & Logistics, LLC, a Delaware limited
liability company (“PISL”), Plexus Manufacturing Sdn. Bhd. (“PM”), Plexus
Services Ro SRL (“Plexus Romania”), Plexus Corp. (UK) Limited (“Plexus UK”) and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (the “Purchaser”).
WITNESSETH:
WHEREAS, the Seller Representative, PISL, PM, Plexus Romania, Plexus UK and the
Purchaser are parties to that certain Amended and Restated Master Accounts
Receivable Purchase Agreement, dated as of December 14, 2016 (as amended,
modified or restated from time to time prior to the date hereof, the “Existing
Agreement” and as amended by this Amendment, the “MARPA”);
WHEREAS, the Sellers have requested that the Existing Agreement be amended as
set forth below and the Purchaser has agreed to such request;
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
SECTION 1.    Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Agreement.
SECTION 2.    Amendment. Effective as of the Effective Date (as defined in
Section 3 hereof), the Existing Agreement is hereby amended as follows:
(a)    The defined term “Maximum Facility Amount” in Section 1.1 shall be
amended by deleting therein the word “$120,000,000” and replacing it with
“$160,000,000”.
(b)    Schedule A to the Existing Agreement shall be amended and restated in its
entirety to read as set out on Annex A attached to this Amendment.
SECTION 3.    Conditions to Effectiveness. This Amendment shall become effective
as of the date on which the Purchaser shall have received, in form and substance
satisfactory to it (the “Effective Date”) this Amendment, duly executed by the
Seller Representative, PISL and PM, Plexus Romania and Plexus UK.
SECTION 4.    Representations and Warranties. To induce the Purchaser to enter
into this Amendment, each of the Seller Representative, PISL, PM, Plexus Romania
and Plexus UK hereby represents and warrants to the Purchaser that as of the
date hereof:
(a)    Representations and Warranties. As of the date hereof, the
representations and warranties made by the Sellers in the Existing Agreement are
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent such representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date).


1



--------------------------------------------------------------------------------




(b)    Reaffirmation. Each Seller, by its signature below, hereby (i) agrees
that, notwithstanding the effectiveness of this Amendment, the MARPA continues
to be in full force and effect (except to the extent expressly amended hereby)
and (ii) affirms and confirms its obligations under each of the Purchase
Documents to which it is a party.
SECTION 5.    Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or electronic transmission of signature pages hereto), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
SECTION 6.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 7.    Explicit Acceptance. Plexus Romania hereby represents that:
(a)    it has reviewed and understood the provisions of this Amendment and it
agrees with the terms thereof;
(b)    has independently decided to enter into the Amendment on the basis of its
own assessment or, where it has considered necessary, based on the legal,
financial or technical expertise of external independent consultants selected by
it;
(c)    it is capable of understanding (by itself or assisted by any consultants
that it has considered necessary) and understands and accepts the contents of
all the (internal and external) clauses and all the rights and obligations it
undertakes through this Amendment; and
(d)    each clause of this Amendment has been negotiated by or on behalf of
Plexus Romania with the Purchaser or their representatives (for the purpose of
this Clause “negotiation” meaning both the exchange of proposals between parties
or their representatives which has resulted in a final agreement in relation to
certain clauses, and the unconditional acceptance by a party of the clauses
proposed by the other party). In particular, Plexus Romania explicitly
represents that it understands and accepts each and all unusual standard clauses
(as defined by Article 1203 of the Romanian Civil Code, to the extent
applicable) in this Amendment and MARPA.
SECTION 8.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


SELLERS:




PLEXUS CORP.




By: /s/ Patrick Jermain
Name:     Patrick Jermain
Title:     Sr. Vice President and Chief Financial Officer




PLEXUS INT’L SALES & LOGISTICS, LLC




By: /s/ Angelo Ninivaggi
Name:     Angelo Ninivaggi
Title:     Vice President and Secretary




PLEXUS SERVICES RO SRL




By: /s/ Angelo Ninivaggi
Name:     Angelo Ninivaggi
Title:     Director




By: /s/ Denis Kerr
Name:     Denis Kerr
Title:     Director




PLEXUS CORP. (UK) LIMITED




By: /s/ Denis Kerr
Name:     Denis Kerr
Title:     Director




[Signature Page Amendment No. 5]



--------------------------------------------------------------------------------







PLEXUS MANUFACTURING SDN. BHD.




By: /s/ YJ Lim
Name:     YJ Lim
Title:     Managing Director








[Signature Page Amendment No. 5]



--------------------------------------------------------------------------------









PURCHASER:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By: /s/ Richard Gregory Hurst
Name: Richard Gregory Hurst
Title: Managing Director






[Signature Page Amendment No. 5]



--------------------------------------------------------------------------------






ANNEX A


SCHEDULE A TO
AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


Approved Obligors
Approved Obligor
Approved Obligor Sublimit (USD)
Approved Obligor Buffer Period (days)


Applicable Margin
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










